DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under3 the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldenstein et al (20210235235) in view of CIARNIELLO et al (20160127902).
Regarding claims 1, 19, Goldenstein et al discloses, a method of associating a user service, accessible by a telephony device via an application on the telephony device with a telephony identifier, the telephony device configured to communicate in a radio telephony network and identifiable via the telephony identifier when operating in the RTN (abstract, fig. 1-5), the method comprising: 
sending, by an application server providing the user service, a token to the application on the telephony device, the token usable to uniquely identify the application on the telephony device (fig. 1-5, ¶ 0015, 0037, 0040-0042, the UME 1 sends to the authentication server 6 a TCP packet containing the following information: IMSI number, MAC address and IP number; the UME 1 sends the IMSI/UPK pair to the authentication server); 
receiving, by the application server from the application on the telephony device via an RTN-native service, the token that was previously sent to the application by the application server (fig. 1-5, ¶ 0015, 0038, 0041-0042, the UME 1 sends to the authentication server 6 a TCP packet containing the following information: IMSI number, MAC address and IP number); 
based on the application server determining that the token received from the telephony device via the RTN-native service matches the token that was sent by the application server to the telephony device, associating the received telephony identifier with the user service to enable the user service to provide services based on the telephony identifier, wherein the application on the telephony device does not have permission to directly access the telephony identifier and provide the telephony identifier to the application server (fig. 1-5, ¶ 0015, 0038, 0042-0045, the authentication server 6 carries out the authentication step S44 in its own database 7. For this purpose, it makes a previous verification of IMSI number formatting, of the IP number and of the MAC address. If the formatting if valid, the authentication server 6 first identifies the operator of the user by identifying the MCC (Mobile Country Code) operation and the MNC (Mobile Network Code) contained in the IMSI number. In possession of this information, together with the MSISDN transmitted by the UME 1 at the moment of activating the user in the system and with the keys (public and private) for validation of the user, the system feeds its own database 7 for user authentication).
Note: (claim 19 is broader than claim 1)
Goldenstein et al does not specifically disclose, receiving, from a network node in the RTN, the telephony identifier.
In the same field of endeavor, CIARNIELLO et al discloses, receiving, from a network node in the RTN, the telephony identifier of the telephony device, the telephony identifier determined based on control signaling associated with the RTN-native service when receiving the token from the telephony device by the application server (fig. 2-3, ¶ 0085). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Goldenstein et al by specifically adding feature in order to enhance system performance to the device facilitates proper selection of parameter e.g. integer, token rotation key and validity time, and can be easily adapted or customized to satisfy different authentication needs of different services platforms in a cost-effective manner. as taught by CIARNIELLO et al.
Regarding claim 2, Goldenstein et al discloses, using the user service to apply a call function to a voice call that is identified using the telephony identifier (¶ 0041-0042).
	Regarding claim 3, Goldenstein et al discloses, wherein the call function comprises uplifting the voice call into a collaborative meeting session (¶ 0041-0042), relate to the know features user service and variations obvious to the skilled person, so that Examiner official notes. Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Goldenstein et al by specifically adding feature in order to enhance system performance to the apparatus can provide secure and reliable validation of the MSISDN to the authentication service, and facilitates the user to avoid the user needing to manually input the MSISDN for validation as taught by CIARNIELLO et al. 
	Regarding claim 4, Goldenstein et al discloses, wherein the user is a multi-device user and wherein the call function comprises moving the voice call between the telephony device and another device of the user (¶ 0041-0042), relate to the know features user service and variations obvious to the skilled person, so that Examiner official notes. Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Goldenstein et al by specifically adding feature in order to enhance system performance to the apparatus can provide secure and reliable validation of the MSISDN to the authentication service, and facilitates the user to avoid the user needing to manually input the MSISDN for validation as taught by CIARNIELLO et al.
	Regarding claim 5, Goldenstein et al discloses, comprising causing data indicative of an association between the network equipment and the telephony identifier to be stored in a network repository to enable voice calls using the telephony identifier to be routed to the network equipment (¶ 0041-0044, see detail in claim 1 and CIARNIELLO et al).
	Regarding claim 6, Goldenstein et al discloses, comprising associating an expiry time with the communicated token, wherein said associating is based further on the expiry time not having expired (¶ 0041-0045, see detail in claim 1 and CIARNIELLO et al).
	Regarding claim 7, Goldenstein et al discloses, wherein the first data is communicated via an Over-the- Top, OTT, data path established between the network equipment and the application on the telephony device (¶ 0041-0044, see detail in claim 1 and CIARNIELLO et al).
	Regarding claim 8, Goldenstein et al discloses, comprising receiving a request from the application to establish a secure connection to form the OTT data path, wherein the first data is communicated between the network equipment and the application on the telephony device via the established secure connection (¶ 0041-0044, see detail in claim 1 and CIARNIELLO et al).
	Regarding claim 9, Goldenstein et al discloses, further comprising transmitting the received telephony identifier to the application on the telephony device via the OTT data path (¶ 0041-0044, see detail in claim 1 and CIARNIELLO et al). 
	Regarding claim 10, Goldenstein et al discloses, comprising associating the communicated token with data identifying the telephony device and/or the user, wherein the telephony identifier is communicated between the network equipment and the application on the telephony device via the OTT data path using the data identifying the telephony device and/or the user (¶ 0041-0044, see detail in claim 1 and CIARNIELLO et al).
	Regarding claim 11, Goldenstein et al discloses, comprising transmitting, via the OTT data path, data indicative of a service telephone number for the telephony device to use for the RTN-native service (¶ 0041-0044, see detail in claim 1 and CIARNIELLO et al). 
	Regarding claim 12, Goldenstein et al discloses, determining, based on the received telephony identifier, a set of one or more call functions that are to be provided in accordance with the user service and/or that are not to be provided in accordance with the user service; and transmitting data indicative of the set of one or more call functions to the application on the telephony device via the OTT data path (¶ 0041-0044, see detail in claim 1 and CIARNIELLO et al).
	Regarding claim 13, Goldenstein et al discloses, wherein the network equipment comprises a telephony application server, TAS, and/or an IMS application server, AS (¶ 0041-0044, see detail in claim 1 and CIARNIELLO et al).
	Regarding claim 14, Goldenstein et al discloses, wherein said communicating comprises transmitting the communicated token to the application on the telephony device (¶ 0041-0044, see detail in claim 1 and CIARNIELLO et al).
	Regarding claim 15, Goldenstein et al discloses, determining that the received telephony identifier is already associated with a different instance of the application; and in response thereto, performing a predetermined action (¶ 0041-0044, see detail in claim 1 and CIARNIELLO et al).
	Regarding claim 16, Goldenstein et al discloses, wherein the RTN-native service comprises: SMS; Unstructured Supplementary Service Data, USSD; Multimedia Messaging Service, MMS; Rich Communication services, RCS; or an RTN-native voice call (¶ 0041-0044, see detail in claim 1 and CIARNIELLO et al). 
	Regarding claim 17, Goldenstein et al discloses, wherein the telephony identifier comprises a Mobile Subscriber ISDN Number, MSISDN, or an IMS Public User Identity, IMPU (¶ 0041-0044, see detail in claim 1 and CIARNIELLO et al).
	Regarding claim 20, Goldenstein et al discloses, Network equipment configured to perform the method of claim 1 (¶ 0041-0045, see detail in claim 1).  
Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/Primary Examiner, Art Unit 2643